DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 now requires, “the entire side surface of the substrate is planar” in lines 2-3, “the entire bottom surface of the at least one light emitting diode is planar” in lines 6-7, “the entire side surface of the light conversion component is planar” in line 10, and  “the entire outermost side surface of the light reflective encapsulation component is planar” in line 12-13. However, the specification as currently discloses does not provide any support for the term, “entire.”  The drawings provided shows a cross-sectional view of the device not a view of the entire device itself, as such this is a new matter rejection.
Claim 12 now requires, “the entire side surface of the substrate is planar” in lines 2-3, “the entire bottom surface of the at least one light emitting diode is planar” in lines 5, “the entire side surface of the light conversion component is planar” in line 7, and  “the entire outermost side surface of the light reflective encapsulation component is planar” in line 9-10. However, the specification as currently discloses does not provide any support for the term, “entire.”  The drawings provided shows a cross-sectional view of the device not a view of the entire device itself, as such this is a new matter rejection.
Claim 18 now requires, “the entire bottom surface of the at least one light emitting diode is planar” in lines 9-10, “the entire side surface of the light conversion component is planar” in lines 13-14,  and “the entire outermost side surface of the light reflective encapsulation component is planar” in lines 18-19.  However, the specification as currently discloses does not provide any support for the term, “entire.”  The drawings provided shows a cross-sectional view of the device not a view of the entire device itself, as such this is a new matter rejection.
Claims 2-11, 13-17 and 19 are rejected by virtue of their dependencies on claim 1, 12 and 18.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8, 12, 13, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ito et al. [US 2012/0025218 A1], “Ito”.

Regarding claim 1, Ito  discloses a light emitting diode package (Fig. 6), comprising: 
a substrate (10), wherein the substrate includes a side surface, wherein the entire side surface of the substrate is planar, and wherein the substrate is adapted for mounting one or more light emitting diode light sources (as shown in Fig. 6) thereon; 
at least one light emitting diode light source (11), wherein the at least one light emitting diode light source includes a planar bottom surface associated with the substrate, wherein the entire bottom surface of the at least one light emitting diode is planar (as shown); 
a light conversion component (14), wherein the light conversion component includes a planar side surface and converts incident light emitted from the at least one light emitting diode light source, wherein the entire side surface of the light conversion component is planar (as shown) (¶[0063] teaches a phosphor ceramic plate (e.g. YAG plate) that is made by sintering a phosphor material can also be employed as the transparent plate (14));
a light reflective encapsulation component (15), wherein the light reflective encapsulation component includes an outermost side surface, wherein the entire outermost side surface of the light reflective encapsulation component is planar (as shown); and 
wherein the outermost side surface of the light reflective encapsulation component forms a step with the side surface of the substrate, and wherein both surfaces are not on the same plane, and wherein the side surface of the light conversion component emanates parallel to the side surface of the substrate and orthogonally to the bottom surface of the at least one light emitting diode light source (as shown).
Regarding claim 2, Ito discloses claim 1 and Ito further discloses the substrate comprises a ceramic and/or a transition metal (¶[0064]) teaches AlN – a ceramic).

Regarding claim 7, Ito discloses claim 1 and Ito further discloses the at least one light emitting diode light source (Fig. 6, 11) is mounted on a planar surface (as shown) of the substrate (10).
Regarding claim 8, Ito discloses claim 1 and Ito further discloses the light reflective encapsulation component (Fig. 6, 15) comprises an epoxy resin, a silicone resin, a modified-silicone resin, and combinations thereof (¶[0085] teaches silicone resin).
Regarding claim 12, Ito discloses a light emitting diode package (Fig. 6), comprising: 
a substrate (10), wherein the substrate includes a side surface, wherein the entire side surface of the substrate is planar (as shown); 
a light emitting diode light source (11), wherein the light emitting diode light source includes a bottom surface and wherein the entire bottom surface of the light emitting diode is planar (as shown); 
a light conversion component (14), wherein the light conversion component includes a side surface and wherein the entire side surface of the light conversion component is planar (as shown) (¶[0063] teaches a phosphor ceramic plate (e.g. YAG plate) that is made by sintering a phosphor material can also be employed as the transparent plate (14)); 
a light reflective encapsulation component (15), wherein the light reflective encapsulation component includes an outermost side surface and wherein the entire outermost side surface of the light reflective encapsulation component is planar (as shown); and 
wherein a side surface of the light reflective encapsulation component and a side surface of the substrate are non-coplanar, and further wherein the side surface of the light conversion component emanates parallel to the side surface of the substrate and orthogonally to the planar bottom surface of the light emitting diode light source (as shown). 
Regarding claim 13, Ito discloses claim 12 and Ito further discloses the substrate comprises a ceramic and/or a transition metal (¶[0064]) teaches AlN – a ceramic).
Regarding claim 16, Ito discloses claim 12 and Ito further discloses the light reflective encapsulation component (Fig. 6, 15) comprises an epoxy resin, a silicone resin, a modified-silicone resin, and combinations thereof (¶[0085] teaches silicone resin).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. [US 2012/0025218 A1], “Ito” as applied to claim 1 and 12 above respectively, and further in view of Kushihashi  et al. [US 2005/0045619 A1] “Kushihashi”.

Regarding claim 3, Ito disclose claim 1, Ito further disclose the AlN substrate having a high thermal conductivity (¶[0064]). Ito does not explicitly disclose the substrate is fabricated from a material having a hardness of at least approximately 8 GPa.
However, Kushihashi discloses aluminum nitride can have a Vickers hardness od 14 GPa (¶[0011]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have the substrate material having a hardness of at least approximately 8 GPa based on the teachings of Kushihashi in view of Ito since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).
Regarding claim 4, Ito disclose claim 1, Ito further disclose the AlN substrate having a high thermal conductivity (¶[0064]). Ito does not explicitly disclose the substrate is fabricated from a material ranging in hardness from approximately 8 GPa to approximately 16 GPa.
However, Kushihashi discloses aluminum nitride can have a Vickers hardness od 14 GPa (¶[0011]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have the substrate is fabricated from a material ranging in hardness from approximately 8 GPa to approximately 16 GPa based on the teachings of Kushihashi in view of Ito since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).
Regarding claim 14, Ito disclose claim 12, Ito further disclose the AlN substrate having a high thermal conductivity (¶[0064]). Ito does not explicitly disclose the substrate is fabricated from a material ranging in hardness from approximately 8 GPa to approximately 16 GPa.
However, Kushihashi discloses aluminum nitride can have a Vickers hardness od 14 GPa (¶[0011]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have the substrate is fabricated from a material ranging in hardness from approximately 8 GPa to approximately 16 GPa based on the teachings of Kushihashi in view of Ito since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Claims 5, 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. [US 2012/0025218 A1], “Ito” as applied to claim 1 and 12 above respectively, in view of Kushihashi  et al. [US 2005/0045619 A1] “Kushihashi” and further in view of Yew et al. [US 2020/0161521 A1], “Yew”.

Regarding claim 5, Ito disclose claim 1, Ito discloses the substrate (Fig. 6, 10) comprises a ceramic material (AlN) and the light reflective encapsulation component (15) can be silicone resin (¶[0085]). Ito does not explicitly disclose the substrate comprises a hardness of at least approximately 50 times that of the light reflective encapsulation component.
However, Kushihashi discloses aluminum nitride can have a Vickers hardness od 14 GPa (¶[0011]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have the AlN substrate with a hardness of 14GPa based on the teachings of Kushihashi in view of Ito since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).
Further Ito does not explicitly disclose the light reflective encapsulation component material has a hardness from approximately Shore A10 to approximately Shore D100.
However, forming the silicone resin within a certain range of hardness is well known in the semiconductor art. Specifically, Yew discloses the first resin cover made of a silicone resin. The silicone resin has a dynamic viscosity in a range of 1 to 8 Pa·s before cured. The silicone resin can cure under room temperature and a hardness in a range of 30 A to 70 D (measured as indentation hardness on the durometer in Shore hardness scales A and D) (¶[0010]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have a silicone resin with a Shore hardness from approximately Shore A10 to approximately Shore D100 based on the teachings of Yew in view of Ito as modified since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).
The combination of Ito in view of Kushihashi and Yew would disclose the substrate comprises a hardness of at least approximately 50 times that of the light reflective encapsulation component. (The Examiner notes that the Application specification discloses the use of a ceramic substrate and silicone resin encapsulation as such the materials must meet the limitations of the claim).
Regarding claim 6, Ito disclose claim 1, Ito discloses the substrate (Fig. 6, 10) comprises a ceramic material (AlN) and the light reflective encapsulation component (15) can be silicone resin (¶[0085]). Ito does not explicitly disclose the substrate comprises a hardness of at least approximately 100 times that of the light reflective encapsulation component.
However, Kushihashi discloses aluminum nitride can have a Vickers hardness od 14 GPa (¶[0011]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have the AlN substrate with a hardness of 14GPa based on the teachings of Kushihashi in view of Ito since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).
Further Ito does not explicitly disclose the light reflective encapsulation component material has a hardness from approximately Shore A10 to approximately Shore D100.
However, forming the silicone resin within a certain range of hardness is well known in the semiconductor art. Specifically, Yew discloses the first resin cover made of a silicone resin. The silicone resin has a dynamic viscosity in a range of 1 to 8 Pa·s before cured. The silicone resin can cure under room temperature and a hardness in a range of 30 A to 70 D (measured as indentation hardness on the durometer in Shore hardness scales A and D) (¶[0010]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have a silicone resin with a Shore hardness from approximately Shore A10 to approximately Shore D100 based on the teachings of Yew in view of Ito as modified since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).
The combination of Ito in view of Kushihashi and Yew would disclose t the substrate comprises a hardness of at least approximately 100 times that of the light reflective encapsulation component. (The Examiner notes that the Application specification discloses the use of a ceramic substrate and silicone resin encapsulation as such the materials must meet the limitations of the claim).
Regarding claim 15, Ito disclose claim 12, Ito discloses the substrate (Fig. 6, 10) comprises a ceramic material (AlN) and the light reflective encapsulation component (15) can be silicone resin (¶[0085]). Ito does not explicitly disclose the substrate comprises a hardness of at least approximately 100 times that of the light reflective encapsulation component.
However, Kushihashi discloses aluminum nitride can have a Vickers hardness od 14 GPa (¶[0011]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have the AlN substrate with a hardness of 14GPa based on the teachings of Kushihashi in view of Ito since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).
Further Ito does not explicitly disclose the light reflective encapsulation component material has a hardness from approximately Shore A10 to approximately Shore D100.
However, forming the silicone resin within a certain range of hardness is well known in the semiconductor art. Specifically, Yew discloses the first resin cover made of a silicone resin. The silicone resin has a dynamic viscosity in a range of 1 to 8 Pa·s before cured. The silicone resin can cure under room temperature and a hardness in a range of 30 A to 70 D (measured as indentation hardness on the durometer in Shore hardness scales A and D) (¶[0010]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have a silicone resin with a Shore hardness from approximately Shore A10 to approximately Shore D100 based on the teachings of Yew in view of Ito as modified since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).
The combination of Ito in view of Kushihashi and Yew would disclose t the substrate comprises a hardness of at least approximately 100 times that of the light reflective encapsulation component. (The Examiner notes that the Application specification discloses the use of a ceramic substrate and silicone resin encapsulation as such the materials must meet the limitations of the claim).

Claims 9 – 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ito et al. [US 2012/0025218 A1], “Ito” as applied to claim 1 and 12 above respectively and further in view of Yew et al. [US 2020/0161521 A1], “Yew”.

Regarding claim 9, Ito discloses claim 1, Ito discloses the light reflective encapsulation component (Fig. 6, 15) can be silicone resin (¶[0085]). Ito does not explicitly disclose the light reflective encapsulation component is fabricated from a material having a hardness of greater than approximately Shore A10.
However, forming the silicone resin within a certain range of hardness is well known in the semiconductor art. Specifically, Yew discloses the first resin cover made of a silicone resin. The silicone resin has a dynamic viscosity in a range of 1 to 8 Pa·s before cured. The silicone resin can cure under room temperature and a hardness in a range of 30 A to 70 D (measured as indentation hardness on the durometer in Shore hardness scales A and D) (¶[0010]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have a silicone resin with a Shore hardness from approximately Shore A10 based on the teachings of Yew in view of Ito as modified since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Regarding claim 10, Ito discloses claim 1, Ito discloses the light reflective encapsulation component (Fig. 6, 15) can be silicone resin (¶[0085]). Ito does not explicitly disclose the light reflective encapsulation component is fabricated from a material having a hardness of less than approximately Shore D100.
However, forming the silicone resin within a certain range of hardness is well known in the semiconductor art. Specifically, Yew discloses the first resin cover made of a silicone resin. The silicone resin has a dynamic viscosity in a range of 1 to 8 Pa·s before cured. The silicone resin can cure under room temperature and a hardness in a range of 30 A to 70 D (measured as indentation hardness on the durometer in Shore hardness scales A and D) (¶[0010]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have a silicone resin having a hardness of less than approximately Shore D100 based on the teachings of Yew in view of Ito as modified since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).
Regarding claim 11, Ito discloses claim 1, Ito discloses the light reflective encapsulation component (Fig. 6, 15) can be silicone resin (¶[0085]). Ito does not explicitly disclose the light reflective encapsulation component is fabricated from a material ranging in hardness from approximately Shore A10 to approximately Shore D100.
However, forming the silicone resin within a certain range of hardness is well known in the semiconductor art. Specifically, Yew discloses the first resin cover made of a silicone resin. The silicone resin has a dynamic viscosity in a range of 1 to 8 Pa·s before cured. The silicone resin can cure under room temperature and a hardness in a range of 30 A to 70 D (measured as indentation hardness on the durometer in Shore hardness scales A and D) (¶[0010]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have a silicone resin having hardness from approximately Shore A10 to approximately Shore D100 based on the teachings of Yew in view of Ito as modified since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).
Regarding claim 17, Ito discloses claim 12, Ito discloses the light reflective encapsulation component (Fig. 6, 15) can be silicone resin (¶[0085]). Ito does not explicitly disclose the light reflective encapsulation component is fabricated from a material ranging in hardness from approximately Shore A10 to approximately Shore D100.
However, forming the silicone resin within a certain range of hardness is well known in the semiconductor art. Specifically, Yew discloses the first resin cover made of a silicone resin. The silicone resin has a dynamic viscosity in a range of 1 to 8 Pa·s before cured. The silicone resin can cure under room temperature and a hardness in a range of 30 A to 70 D (measured as indentation hardness on the durometer in Shore hardness scales A and D) (¶[0010]).
Therefore, it would have been to one of ordinary skill in the art before the effective filing date of the invention to be been motivated to have a silicone resin having hardness from approximately Shore A10 to approximately Shore D100 based on the teachings of Yew in view of Ito as modified since such a range, absent any criticality (i.e. unobvious and/or unexpected result(s)), is generally achievable through routine optimization/experimentation, and since discovering the optimum or workable ranges, where the general conditions of a claim are disclosed in the prior art, involves only routing skill in the art, In re Aller, 105 USPQ 233 (CCPA 1955).  Moreover, in the absence of any criticality (i.e. unobvious and/or unexpected result(s)), the parameter set forth above would have been obvious to a person having ordinary skill in the art at the time the invention was made, In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Further, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (see MPEP 2144.07).

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ide et al. [US 2010/0258830 A1], “Ide” in view of Ito et al. [US 2012/0025218 A1], “Ito”

Regarding claim 18, Ide discloses a method for manufacturing a light emitting diode package (Fig. 5A – 7B), comprising the steps of: 
providing a light emitting diode package  (Fig. 7B) comprising:  
a substrate (Fig. 5A, 210), wherein the substrate includes a side surface, and 5wherein the substrate is adapted for mounting one or more light emitting diode light sources thereon (as shown); 
at least one light emitting diode light source (10), wherein the at least one light emitting diode light source includes a bottom surface (PBS) is associated with the substrate (as shown); 10
a light conversion component (Fig. 5B, 35), wherein the light conversion component includes a side surface (PSS) and converts incident light emitted from the at least one light emitting diode light source (¶[0060] teaches a phosphor layer (35)) wherein the entire side surface of the light conversion component is planar (as shown); and 
a light reflective encapsulation component (38), wherein the light reflective encapsulation component includes an outermost side 15surface (¶[0061]); 
cutting (Fig. 6B, 50) the outermost side surface of the light reflective encapsulation component with a first blade during a first pass such that the entire outermost side surface of the light reflective encapsulation component is planar (as shown in Fig. 6B); and 
cutting (Fig. 7B, and ¶[0104]) the side surface of the substrate with a second blade during a second pass such that the outermost side surface of the light reflective 20encapsulation component forms a step with the side surface of the substrate, and wherein both surfaces are not on the same plane (as shown in Fig. 7B), and wherein the planar side surface of the light conversion component (PSS) emanates parallel (as shown below) to the side surface of the substrate (210) and orthogonally (as shown) to the planar bottom surface of the at least one light emitting diode light source (PBS).

    PNG
    media_image1.png
    227
    721
    media_image1.png
    Greyscale

	Ide does not disclose wherein the entire bottom surface of the at least one light emitting diode is planar. 
	However, it is well-known in the semiconductor art to have light emitting diode to have various shapes.  Specifically, Ito disclose a semiconductor light-emitting chip (Fig, 6, 11) with a planar top and bottom surface. The light-emitting chip (11) can be reflected in an upward direction at the bottom surface of the light-emitting chip (11) by the reflective material layer (15). The semiconductor light-emitting chip (11) can be mounted on the conductor patterns of the mounting surface of the base board (10) using a flip-chip structure. Ito teaches the electrodes that are coplanar with the bottom surface of the chip (11) can be connected to conductor patterns of the mounting surface of the base board (10). When the semiconductor light-emitting chip is a flip-chip type chip the efficiency can increase  high efficiency (¶[0095]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to change the shape of the LED to a flip-chip type LED as taught in Ito in the method of Ide such that the entire bottom surface of the at least one light emitting diode is planar because a flip-chip type structure can increase  high efficiency of the LED light output (¶[0095] of Ito). Further, a change in shape has been held a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP 2144.04)

Regarding claim 19, Ide as modified discloses claim 18, Ide as modified further discloses an LED manufactured according to the process of claim 18 (as shown in Fig. 7B as modified by Ito).

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot in view of the new grounds of rejection required by Applicant’s amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRIYA M RAMPERSAUD whose telephone number is (571)272-3464. The examiner can normally be reached Mon-Wed 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PRIYA M. RAMPERSAUD
Examiner
Art Unit 2891



/P.M.R/Examiner, Art Unit 2891                                                                                                                                                                                           

/MARK W TORNOW/Primary Examiner, Art Unit 2891